Citation Nr: 1816953	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  16-47 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include whether the reduction of the evaluation from 10 percent to noncompensable, effective April 21, 2016, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel





INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the service-connected bilateral hearing loss from 10 percent to noncompensable, beginning April 21, 2016.  As the Veteran communicated his disagreement with both the reduction of his benefits and with the rating that was subsequently assigned, the Board has recharacterized the issue as shown on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a VA audiology treatment record dated January 21, 2016, it was noted that the Veteran came in for an updated hearing test and new hearing aids.  Although some of the results of the hearing test were discussed, the record indicated "[s]ee audiogram display for audiometric data."  Unfortunately, the Board does not have access to the audiogram display.  In his May 2016 notice of disagreement, the Veteran argued that the April 2016 VA examination results were inconsistent with VA records concerning his hearing.  He indicated that his VA provider recommended that he request an increased evaluation due to increased loss in his hearing.  As this audiogram will contain information necessary to decide the Veteran's claim, the AOJ should obtain all outstanding VA treatment records, to specifically include the above-noted January 2016 audiogram.  All obtained records should be associated with the evidentiary record.

Additionally, while on remand, a new VA examination is warranted to assess the current severity of the Veteran's service-connected bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate any outstanding VA treatment records with the Veteran's file, to specifically include the January 21, 2016, audiogram.  If the identified information is found to be unavailable, the Veteran and his representative should be notified and the record clearly documented. 

2. Then, schedule the Veteran for a VA audiological examination.  All appropriate tests should be conducted.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should note review of the file.  The examiner should render specific findings as to the impact of the service-connected bilateral hearing loss on the Veteran's ability to work, as well as its effects on everyday life.  These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule.  It is therefore important that the examiner furnish the requested information.

3.  Conduct any other appropriate development deemed 
	necessary.  Thereafter, readjudicate the claim, 
	considering all evidence of record.  If the benefit 
	sought remains denied, the Veteran and his 
	representative must be provided a supplemental 
	statement of the case.  An appropriate period of time 
	must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




